Citation Nr: 1452545	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as pityriasis alba of the face.

2.   Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  He did not serve in the Republic of Vietnam.  

The RO developed the issues on appeal as requiring new and material evidence; however, the April 2009 rating decision did not become final.  Instead, in November 2009, within one year of the rating decision, the Veteran submitted new evidence, including new releases to obtain private treatment records.  Because the April 2009 rating decision did not become final, this is the rating decision currently on appeal, and no new and material evidence is required.

The Veteran was scheduled for a hearing before a Veteran's Law Judge (VLJ) in March 2014, however he failed to appear.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing then the case will proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).  Accordingly, no hearing was provided.


FINDINGS OF FACT

1.  A skin rash of the face has not been shown at any point during the period on appeal.

2.   Hypertension was not shown during, or for several years after, active service and is not otherwise related to service.  

3.  Diabetes mellitus did not begin during, or for several years after, active service and is not otherwise related to service.  



CONCLUSIONS OF LAW

1.  A skin disorder, including pityriasis alba of the face, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The claims will each be addressed below.

Skin Disorder

Service treatment records reflect that the Veteran sought treatment for a skin rash on his face and was diagnosed with pityriasis alba in the summer of 1969 and continuing through early 1970.  Pityriasis alba of the face was also noted on his February 1970 separation examination.  Therefore, the evidence establishes that he experienced a skin rash on his face, diagnosed as pityriasis alba, during active service.

The evidence does not establish, however, that the Veteran has been diagnosed with a skin rash nor had symptoms of a skin rash at any point during the period on appeal.  In February 2009, the Veteran wrote that "the rash went away after discharge" but "reappeared later."  Although he is competent to report symptoms capable of lay observation, including a skin rash, he did not describe when his rash reappeared, including whether it appeared during the period on appeal.  

The available post-service medical treatment records were reviewed, but do not make any note of a rash or other skin disorder.  The Veteran indicated that he received medical treatment relating to his skin condition at a private hospital in Nashville, Tennessee, and from Dr. H.  The treatment records from the hospital were reviewed but do not reflect a diagnosis or any symptoms related to a skin disorder.  Instead, he was noted to be in normal condition upon physical evaluation in December 2001.  In addition, VA requested all available medical records from Dr. H; however, in a December 2009 written response Dr. H indicated there were no records available for the Veteran.  Therefore, the available medical records do not reflect that the Veteran has been diagnosed with or had any symptoms related to a skin disorder.

Based on the foregoing, although the service treatment records clearly reflect the Veteran was diagnosed with pityriasis alba during active service, the evidence does not establish that he has been diagnosed with a skin rash, including pityriasis alba, at any point during the period on appeal.  Although he competently reported his rash re-appeared, he did not indicate at what point during the more than 40 years after his separation from active service that the rash reoccurred.  Accordingly, because there is no current disability upon which benefits could be granted, the appeal is denied.  


Hypertension and Diabetes Mellitus

The Veteran is also seeking service connection for hypertension and diabetes mellitus.  The post-service medical records, including the May 2005 record from Dr. W reflect that the Veteran is diagnosed with both disorders; however, the evidence does not establish any in-service occurrence, or otherwise relate the disorders to service.

Specifically, in a February 2009 written statement, the Veteran indicated that he was diagnosed with hypertension in approximately the summer of 1969 and diabetes mellitus in early 1970, both during active service.  However, service treatment records were carefully reviewed and considered, but do not reflect that he was diagnosed with either condition during active service.  Indeed, these records do not reflect that he made any complaint of, or sought any treatment for, symptoms associated with either hypertension or diabetes mellitus at any point during active service.  

Instead, at his February 1970 separation examination, the clinical assessment was normal except for the facial rash discussed above.  At separation, his blood pressure was noted to be 120/80, normal for VA purposes.  In the accompanying Report of Medical History, he specifically denied experiencing any high blood pressure or any illness other than pityriasis alba.  Therefore, the service treatment records, including his contemporaneous statements, do not reflect he developed hypertension or diabetes mellitus during active service.

The Board has weighed the Veteran's lay assertions regarding an in-service onset made more than 40 years after separation from active service and during the course of seeking VA compensation against the contemporaneous service treatment records and statements he made during service and finds that the contemporaneous evidence is more probative as it was made at the time of the events and less likely to be diluted by the passage of time.  Therefore, the most competent evidence does not establish that he developed hypertension or diabetes mellitus during active service.

Further, hypertension is included on the list of chronic disease which may be presumptively service connected if manifest within one year after separation from active service.  38 C.F.R. § 3.309.  However, in this case the earliest report of symptoms associated with hypertension is dated in 2001, more than 30 years after the Veteran's separation from active service.  Therefore, the evidence does not establish that hypertension manifest within one year of separation from active service, and presumptive service connection is not established.

Additionally, the Board has considered that diabetes mellitus is included on the list of diseases associated with exposure to herbicide agents, including Agent Orange.  38 C.F.R. § 3.309.  However, the evidence does not establish, and the Veteran has not asserted, that he was directly exposed to herbicides or presumed exposed to herbicides through active service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  Therefore, because the evidence does not establish that he served in Vietnam, presumptive service connection is not warranted on this basis.

Next, the evidence does not reflect that hypertension or diabetes mellitus are otherwise directly related to active service based on nexus.  Specifically, no medical professional has ever established a causal relationship between hypertension or diabetes and active duty.  As no nexus is shown, service connection on this basis is not warranted.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed hypertension and diabetes mellitus began during, or for decades after, his active service.  Additionally, the regulations relating to presumptive service connection are not applicable, as discussed above.  Finally, the evidence does not otherwise relate the diagnosed disorders to active service.  Accordingly, the elements of service connection have not been met and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment and available post-service private medical records have been obtained and associated with the claims file to the extent possible.  Although the Veteran indicated that he received relevant treatment from a private hospital and Dr. H, in letters dated December 2009 both medical offices indicated that there were no medical records for the Veteran.  He did not indicate he received any post-service VA treatment.  Additionally, he was offered the opportunity to testify at a hearing before the Board, but failed to report.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, regarding the appeal for a skin disorder, the evidence does not establish any current disability, as discussed above.  Regarding his appeals for hypertension and diabetes mellitus, the evidence does not establish any in-service injury or event.  Accordingly, the elements of McLendon were not met in any of the issues on appeal, and a VA examination was not required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a skin disorder, claimed as pityriasis alba of the face, is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


